Detailed Action

Status of Claims
This action is a non-final, first office action in response to the claims filed 04/07/2020.
Claims 1 – 57 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020, 04/21/2021, & 03/21/2022 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restriction
Applicant's election without traverse of Group I (claims 1 – 54) as stated in the response received 03/17/2022 is acknowledged. Therefore, the requirement is deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 52 & 54 are allowed over the prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “an optimisation module in communication with a processor and arranged to receive at least one request for allocation of a booking” (Claims 1 & 31)

• “the allocation module determines an optimised location for the one or more furniture items” (Claim 1).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation for: 

• “optimisation module”:

Fig. 2C & [0496] show optimisation module 208 as merely an algorithm with no corresponding structure. “Turning to FIG. 2c, there is shown a flow chart of the processes undertaken by the computer system 200 to determine the optimal allocation of a user request to use a space. Firstly, a user makes a request 202 which is collected by the user interface 204 on a device. Alternatively, the user 202 may access a third party booking site 211, which forwards information to an email parser 213.The input receiving module 206 receives a request from the user interface 204, where the at least one user may be a customer making the request.”

[0536] “the optimisation module 208 uses the processor 210 to query the database 212 to determine whether other booking requests for spaces have been made by other requestors”

[0537] “The optimisation module 208 uses the processor 210 to iteratively allocate all requests”;

• “allocation module”:

 [0539] “The allocation module 208 may also include a predicative module 220 that allocates booking requests at least in part on the historical data stored in the database 212. The predicative module 220 utilises the processor 210…”

[0506] “The iterative allocation of requests is performed by the processor 210, where the processor iteratively executes the steps of the algorithm and the iterative allocation process”;

Therefore, the “processor 210” performing the steps of the algorithms for the “optimisation module” and “allocation module” is interpreted as the corresponding structure for these limitations.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 30, 39, 41 – 42, & 44 – 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the allocation module.” There is insufficient antecedent basis for this limitation in the claim. 

In addition, claims 2 – 30 & 44 – 54 are rejected for inheriting the deficiencies of claim 1 while failing to remedy them.

Claim 17 recites the limitation " A computing system in accordance with claim, wherein…”  It is unclear as to which claim dependent claim 17 depends upon. For the purpose of examination, claim 17 will be interpreted as being dependent upon claim 1.

Claim 23 recites the limitation “the additional restraint information.” There is insufficient antecedent basis for this limitation in the claim. 

Claim 39 recites the limitation “the alternate request.” There is insufficient antecedent basis for this limitation in the claim. 

Claim 41 recites the limitations “the booking software” and “the allocated table.” There is insufficient antecedent basis for these limitations in the claim. 

Claim 42 recites the limitation “the booking software.” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive at least one request for allocation of a booking to one or more spaces in the venue,” “determine whether other requests for allocation to one or more spaces have been made by other requestors,” “determines an optimised location for the one or more furniture items within the one or more spaces to determine an optimised allocation and allocates the each request to the optimised allocation to produce an optimised allocation instruction set representative of the optimised layout of the allocated one or more furniture items in the space and the optimised allocation of bookings to each of the allocated one or more furniture items,” “the optimised allocation instruction set… is… provided… to provide a two dimensional image of the layout of the one or more furniture items in the one or more spaces for use by one or more users associated with the venue.” 
	
2A Prong 1: The limitations of “receive at least one request for allocation of a booking to one or more spaces in the venue,” “determine whether other requests for allocation to one or more spaces have been made by other requestors,” “determines an optimised location for the one or more furniture items within the one or more spaces to determine an optimised allocation and allocates the each request to the optimised allocation to produce an optimised allocation instruction set representative of the optimised layout of the allocated one or more furniture items in the space and the optimised allocation of bookings to each of the allocated one or more furniture items,” “the optimised allocation instruction set… is… provided… to provide a two dimensional image of the layout of the one or more furniture items in the one or more spaces for use by one or more users associated with the venue,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components. That is, other than reciting “computing system,” “optimisation module,” “processor,” “allocation module,” and “user interface” language, the functions in the context of this claim encompass a commercial interaction in which a seating layout is arranged to assign reservation requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “computing system,” “optimisation module,” “processor,” “allocation module,” and “user interface” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. Furthermore, the limitations of “communicate with a database to… retrieve information regarding the other requests for allocated bookings,” “retrieve constraint information regarding the venue,” and “the optimised allocation instruction set is saved in the database” are directed to extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application. The additional elements of “the optimised allocation instruction set is… provided via a space allocation user interface” as well as “venue,” “spaces,” “furniture items” users merely limit the field of use of the judicial exception to a particular technological environment or the field of reservations (see MPEP § 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “computing system,” “optimisation module,” “processor,” “allocation module,” and “user interface” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “the optimised allocation instruction set is… provided via a space allocation user interface” as well as “venue,” “spaces,” “furniture items” users merely limit the field of use of the judicial exception to a particular technological environment or the field of reservations, and thus do not amount to significantly more (see MPEP § 2106.05(h)). Additionally, the extra-solution functionality of “communicate with a database to… retrieve information regarding the other requests for allocated bookings,” “retrieve constraint information regarding the venue,” and “the optimised allocation instruction set is saved in the database” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network,” “Electronic recordkeeping,” & “Storing and retrieving information in memory”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 30 & 32 – 54 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of a “computing system,” “optimisation module,” “database,” “processor,” “allocation module,” and “user interface” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment.  The additional element of “furniture items,” “spaces,” “venue,” “sub-spaces,” “sections,” “products,” “customer,” “menu,” “restaurant,” and “courses,” in the dependent claims merely limits the field of use of the judicial exception to the reservations industry, and thus does not amount to significantly more. The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 17, 24, 31, & 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert (US 20090292566 A1) in view of Kapoor et al. (US 20180085927 A1).

As per Claim 1, Bossert discloses a computing system (Fig. 1 & [0024] & [0035] – [0037]) for optimising and allocating bookings within a venue having one or more spaces, comprising:

• an optimisation module in communication with a processor and arranged to receive at least one request for allocation of a booking to one or more spaces in the venue and communicate with a database to determine whether other requests for allocation to one or more spaces have been made by other requestors, and to retrieve information regarding the other requests for allocated bookings to the one or more spaces and combine the at least one request with the other requests to form a pool of requests (Fig. 7 & [0077], receiving reservation requests and appending the request to a compiled pool of requests; [0046], [0048], & [0074], communicating with a database storing compiled received reservation requests.); 

Regarding the following limitations, Bossert, in Fig. 2, [0039], [0043], & [0046] discloses wherein the system accesses a database 30, which, as per [0009], [0011], & [0013], is a “data relating to restaurant capacity and configuration.” To the extent to which Bossert does not appear to explicitly disclose retrieving area dimension data, Kapoor, in the similar field of configuring space layouts, teaches:

• retrieve constraint information regarding the venue including information regarding the dimensions of one or more of the spaces in the venue ([0031] & [0064], retrieving layout constraints which, as per [0034], include “room dimensions.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kapoor in the seating allocation system and method of Bossert with the motivation to “provide systems and techniques for recommending an optimized item layout,” as evidenced by Kapoor ([0020]).

Bossert, modified by Kapoor, showing that layout data is retrieved, further discloses retrieving constraint information regarding the venue including information regarding:

	• dimensions of one or more available furniture items that may be allocated to the one or more spaces in the venue ([0050], data representing a specific “size of table” that may be allocated to a particular restaurant space.);

	• information regarding one or more constraints regarding the ability to place the one or more furniture items at a location within the one or more of the spaces and/or the relationship between the one or more furniture items ([0012] – [0013], data representing the relationship between each table type and the corresponding number of seats at the particular table type. Also see [0050], noting constraints specifying that “associated with each table is a seat capacity. Each table may correspond to a particular type or size of table that may be placed at a specific location on the restaurant floor,” and [0062] – [0063], the relationship of a maximum seat quantity for each table. Also see [0075], noting constraints defining “a specific type of table positioned at a specific location on the dining floor.”);

	• wherein the allocation module determines an optimised location for the one or more furniture items within the one or more spaces to determine an optimised allocation and allocates the each request to the optimised allocation to produce an optimised allocation instruction set representative of the optimised layout of the allocated one or more furniture items in the space and the optimised allocation of bookings to each of the allocated one or more furniture items ([0033], determining “a final table layout and assign a specific table to each accepted reservation request” which provides an optimized seating configuration yielding a “greater utilization of limited restaurant table capacity and, in turn, greater revenue without greater fixed costs.” Also see [0047] – [0048], [0050] – [0051], [0058] – [0059], [0061], which describes a process for determining a seating layout and using yield management optimization to assign particular requests to locations within the layout. Also see Fig. 8 & [0078], noting that reservation requests are assigned to the determined floor plan configurations. Also see [0084], noting that the seating layout is optimized to maximize seat utilization and revenue.);

	• wherein the optimised allocation instruction set is saved in the database ([0009], [0040], [0046], [0074] – [0075], table layouts are stored in the database.)

• and provided via a space allocation user interface to provide a two dimensional image of the layout of the one or more furniture items in the one or more spaces for use by one or more users associated with the venue (See Fig. 6 & [0075], noting displaying a two-dimensional image of the layout in a “graphical user interface (GUI)” to “enable a user to create images of table configurations” for use by venue users. Also see [0078], noting that the allocated reservations “could be presented in many different formats” necessarily encompassing the two-dimensional layout image as described in Fig. 6 & [0075].).

As per claim 2, Bossert / Kapoor disclose the limitations of claim 1. Bossert further discloses:

	• the constraint information further comprising flexibility constraint information regarding the ability of the one or more furniture items to be physically located within the one or more spaces of the venue ([0050], noting constraints specifying that “associated with each table is a seat capacity. Each table may correspond to a particular type or size of table that may be placed at a specific location on the restaurant floor”. Also [0075], noting data representing “possible configurations or layouts of the restaurant's table capacity” showing “a specific type of table positioned at a specific location on the dining floor.”)

As per claim 17, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kapoor teaches:

	• wherein the optimisation module utilises further constraint information, including one or more of the shape of the one or more furniture items and the required spatial dimensions between the one or more furniture items ([0027] & [0078], a constraint parameter is “a minimum distance required between at least two pieces of furniture in the space.”) and the relative location of the one or more furniture items relative to the one or more spaces, sub-spaces and sections. Rationale to combine Kapoor persists.

As per claim 24, Bossert / Kapoor disclose the limitations of claim 1. Bossert further discloses:

	• wherein the user interface includes a dynamic display module arranged to pre- populate a portion of the user interface with images representing a plurality of furniture items, wherein the representations of the plurality of furniture items provide a two- dimensional image of an example of the venue layout (See Fig. 6 & [0075], noting displaying a two-dimensional image of the layout in a “graphical user interface (GUI)” including tables in a portion of the interface.).

As per claim 31, see the above relevant rejection of claim 1. In addition, Bossert discloses a computer-enabled method for optimising and allocating bookings within a venue having one or more spaces (abstract & claim 1 of Bossert).

As per claim 43, Bossert / Kapoor disclose the limitations of claim 31. Bossert further discloses whereby the optimisation module utilises at least one of the following steps in the method of allocating the booking request to the table:

	• a. allocating the received booking request to a specific table requested by the booking requestor ([0011] – [0012], receiving “a reservation request to be seated in a restaurant” which includes “a specific table.” As per [0051], [0059], & [0071], a user request can be assigned a table which is “an exact fit” to the requested parameters, and as per [0085], the “request that may be directly assigned to or exactly fits (in the senses described above) some table, may be deemed attractive prima facie and so accepted without further calculation.”);

	• Note: options b. – w. are not listed for brevity, as option a. is disclosed as explained above.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of Ford et al. (US 20140244324 A1).

As per claim 3, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the database includes sub-space constraint information regarding sub- spaces within each one or more of the spaces ([0134] – [0136], noting “rules specific to each of the seating areas and seating concepts. For example, each seating concept may be associated with different requirements for cancellation, different credit card requirements to establish a reservation, and different requirements for minimum party size,” as well as constraints for different floors and outdoor seating areas.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ford in the seating allocation system and method of Bossert / Kapoor with the motivation to “enable the restaurant to efficiently allocate tables and seats,” as evidenced by Ford ([0019]).

Bossert further discloses:

	• wherein the processor iteratively allocates requests to one of the one or more sub-spaces independently of allocations to each other of the one or more sub-spaces, to optimise the allocation of requests within each sub-space ([0072], the floor space can be portioned into rooms (i.e., sub-spaces) which are treated independently for accepting and allocating requests. Also see [0033], determining “a final table layout and assign a specific table to each accepted reservation request” which provides an optimized seating configuration yielding a “greater utilization of limited restaurant table capacity and, in turn, greater revenue without greater fixed costs.” Also see [0047] – [0048], [0050] – [0051], [0058] – [0059], [0061], which describes a process for determining a seating layout and using yield management optimization to assign particular requests to locations within the layout. As per [0055], [0057] – [0062] & [0065] – [0067], the request allocation system uses “iterations” in which “multi-pass” steps are implemented to either accept and allocate the reservation requests. The limitation “to optimise the allocation of requests within each sub-space” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

As per claim 4, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the database includes section constraint information regarding one or more sections ([0134] – [0136], noting “rules specific to each of the seating areas and seating concepts. For example, each seating concept may be associated with different requirements for cancellation, different credit card requirements to establish a reservation, and different requirements for minimum party size,” as well as constraints for different floors and outdoor seating areas.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ford in the seating allocation system and method of Bossert / Kapoor with the motivation to “enable the restaurant to efficiently allocate tables and seats,” as evidenced by Ford ([0019]).

Bossert further discloses:

	• wherein the processor utilises the section constraint information to iteratively allocate for each one of the one or more sections independently of the allocation of requests in each one of the one or more sections, to optimise the allocation of resources within each section ([0072], the floor space can be portioned into rooms (i.e., sub-spaces) which are treated independently for accepting and allocating requests. As per [0055], [0057] – [0062] & [0065] – [0067], the request allocation system uses “iterations” in which “multi-pass” steps are implemented to either accept and allocate the reservation requests. Also see [0033], determining “a final table layout and assign a specific table to each accepted reservation request” which provides an optimized seating configuration yielding a “greater utilization of limited restaurant table capacity and, in turn, greater revenue without greater fixed costs.” Also see [0047] – [0048], [0050] – [0051], [0058] – [0059], [0061], which describes a process for determining a seating layout and using yield management optimization to assign particular requests to locations within the layout. The limitation “to optimise the allocation of resources within each section” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

As per claim 5, Bossert / Kapoor / Ford disclose the limitations of claim 4. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the database includes space specific constraint information specific to any one of the one or more spaces, one or more sub-spaces and one or more sections ([0134] – [0136], noting “rules specific to each of the seating areas and seating concepts. For example, each seating concept may be associated with different requirements for cancellation, different credit card requirements to establish a reservation, and different requirements for minimum party size,” as well as constraints for different floors and outdoor seating areas.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ford in the seating allocation system and method of Bossert / Kapoor with the motivation to “enable the restaurant to efficiently allocate tables and seats,” as evidenced by Ford ([0019]).

Bossert further discloses:

	• wherein the iterative allocation of requests utilises the space specific constraint information to optimise the allocation of each one of the spaces, sub-spaces and sections in the venue ([0072], the floor space can be portioned into rooms (i.e., sub-spaces) which are treated independently for accepting and allocating requests. Also see [0033], determining “a final table layout and assign a specific table to each accepted reservation request” which provides an optimized seating configuration yielding a “greater utilization of limited restaurant table capacity and, in turn, greater revenue without greater fixed costs.” Also see [0047] – [0048], [0050] – [0051], [0058] – [0059], [0061], which describes a process for determining a seating layout and using yield management optimization to assign particular requests to locations within the layout. The limitation “to optimise the allocation of each one of the spaces, sub-spaces and sections in the venue” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

As per claim 6, Bossert / Kapoor / Ford disclose the limitations of claim 5. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kapoor teaches:

	• wherein the one or more sub-spaces include further flexibility constraint information wherein the further flexibility constraint information is utilised by the processor to preclude the movement of furniture items in the one or more-subspaces ([0028], “constraints may include, but are not limited to: 1) a requirement for particular placement of a piece of furniture, such as, that a specific piece of furniture not be placed opposite to a window in the room (e.g., requiring that a television sit under a window in a room so that the effect of sunlight on picture quality is minimized) or that an item or a piece of furniture be placed under a window in direct sunlight; 2) a specific requirement that furniture be at a minimum distance of from a wall in a room (e.g., to provide for easier navigation of a robot cleaner); and/or 3) requiring that pieces of furniture be at a minimum distance from each other in the room”; Also [0034] & [0079], “a particular location of a piece of furniture in the space.”). Rationale to combine Kapoor persists.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of McCullough et al. (US 10395186 B1).

As per claim 7, Bossert / Kapoor disclose the limitations of claim 1. Regarding the following limitation, 

	• wherein the optimisation module, upon allocation of bookings, dynamically identifies each of the one or more furniture items with a unique numeral, each unique numeral being associated with a booking, the numeral being chosen to allow dynamic reallocation of numerals for each iteration,

Bossert, in [0055], [0057] – [0062] & [0065] – [0067], discloses wherein the request allocation system uses multiple “iterations” in which “multi-pass” steps are implemented to either accept and allocate the reservation requests. As per [0047], Bossert discloses that “table assignments and the table configuration may remain flexible or “float” throughout the reservation process,” and that “tables may be reconfigured.” To the extent to which Bossert does not appear to disclose wherein a unique numeral is used to identify each allocated request for each iteration, McCullough teaches this element. For example, see Fig. 2A & C 6, L 26 – 49, noting identifying a table layout wherein each table allocation and the assigned guests are identified with a “table number.” Also see Fig. 2B & C 7, L 43 – 46 and Fig. 4 & C 10, L 5 – 21, noting that the GUI can display various suggested request allocations with each request assigned a table number.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McCullough in the seating allocation system and method of Bossert / Kapoor with the motivation to allow “a restaurant employee to quickly learn the overall status of the restaurant,” as evidenced by McCullough (C 4, L 38 – 40).

As per claim 8, Bossert / Kapoor/ McCullough disclose the limitations of claim 7. Bossert further discloses:

	• wherein the optimisation module is arranged to selectively apply one or more sub-sets of constraint information, wherein allocation of the one or more furniture items provides for selective optimisation based on required outcomes (See [0084], noting that required outcomes of “maximizing expected seat utilization and maximizing expected revenues” are achieved by applying constraints such as “constraints on table capacity, dining continuity (the condition that an accepted reservation be assigned a single table)” as well as “a limit on the number of people and/or covers seated in one slot” and “minimum party sizes at certain tables and a ban or limit on large group sizes at peak hours.”).

Claims 9 – 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / McCullough, in view of Ford et al. (US 20140244324 A1).

As per claim 9, Bossert / Kapoor/ McCullough disclose the limitations of claim 8. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein each one of the spaces, sub-spaces or sections are assigned a class identifier, the class identifier determining at least a sub-set of constraint information utilised to allocate the booking request to one of the each one of the spaces, sub-spaces or sections ([0134], noting that sections are assigned class identifiers such as “main dining area,” “private dining area,” “cocktail area,” defining each area that has its own set of seating constraints i.e., “each seating concept may be associated with different requirements for cancellation, different credit card requirements to establish a reservation, and different requirements for minimum party size.” Also [0135] – [0136], noting that separate sections identified as “noodle bar, main dining room, and private dining room may be subject to different reservation rules.”). Rationale to combine Ford persists.

As per claim 10, Bossert / Kapoor/ McCullough / Ford disclose the limitations of claim 9.

Bossert further discloses:

	• wherein the optimisation module is arranged to selectively optimise allocations based on optimising for two or more of specific constraints that comprise the constraint information, including a specific promotion, time of booking, duration of booking, group size, menu, menu courses, revenue, customer satisfaction, customer recognition, number of bookings, the desired ambiance of the space and the requirement to allocate bookings on the basis of a desired strategy of the manager of the venue for one or more of the venue, the one or more spaces, the one or more sub-spaces and the one or more sections (See [0047], [0050] – [0051], [0059], [0064], [0068] – [0069], & [0084], which describe a process for allocating reservation requests to optimize seating layout based on group size. Also see [0050] & [0085], noting adjusting seating constraints associated with “meal durations” (i.e., duration of booking) to allocate requests.).

As per claim 11, Bossert / Kapoor/ McCullough / Ford disclose the limitations of claim 10. Bossert further discloses:

	• wherein the optimisation module utilises requestor information received with the booking request to determine which of the sub-sets of constraint information to utilise to optimise outcomes (See [0012], [0084] – [0085], and claims 1 – 11, noting that a set of constraints specified by the user at the time of request is used to allocate the request to a particular table. The limitation “to optimise outcomes” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

As per claim 13, Bossert / Kapoor/ McCullough disclose the limitations of claim 9. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the constraint information further includes information regarding one or more products associated with each one of the classes, wherein each one of the one or more products is also utilised as a constraint to determine the allocation of the request (See [0134] – [0135], which describes a process in which requests are assigned to particular seating areas based on served menu products in different sections, such as sections for which guests order products such as “cocktail,” “noodles,” or “family-style meals” which dictates which section the guest will be assigned.). Rationale to combine Ford persists.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / McCullough / Ford, in view of McCullough at el. (US 20110246247 A1, hereinafter “McCullough 2”).

As per claim 12, Bossert / Kapoor/ McCullough / Ford disclose the limitations of claim 11. To the extent to which Bossert does not appear to explicitly disclose the following limitation, McCullough 2 teaches:

	• wherein the optimisation module compares a time and date at which the optimisation module allocates the booking request relative to the requested time and date of the booking to determine which of the sub-sets of constraint information to utilise to optimise outcomes (See [0019], noting that for a requested time and date of the booking, a flexible constraint specifying that any party size is accepted and allocated, and as the reservation date and time approach, the accepted possible party sizes is reduced to optimize outcomes such as “maximizing revenue, maximizing customer satisfaction, maximizing table availability, minimizing wait time, balancing load to wait staff, utilizing tables in a specific order (e.g., near windows first, back of the restaurant last, balancing among sections, etc.)” The limitation “to optimise outcomes” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McCullough 2 in the seating allocation system and method of Bossert / Kapoor/ McCullough / Ford with the motivation to enable “more efficient use of restaurant inventory,” as evidenced by McCullough 2 ([0023]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Briem (EP 3079108 A1, attached).

As per claim 14, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Briem teaches:

	• wherein the optimisation module further uses customer identity information from at least one other database of information to differentiate between booking requests (See Fig. 1 & [0017] & [0019], & [0026] & [0030] - [0031], noting checking a user’s phone number against a central database when they make a reservation request and are not found in a local restaurant database.)

	•  wherein a furniture item is allocated to a booking request dependent on the customer identity information (See [0031], noting that the customer’s identity information is found in the central database as having “premium customer status (box 17)” then the “Restaurants rules treat a premium customer like a "regularly returning customers" the diner gets access to VIP Treatment (Box 16).” Then, as per [0032], “the restaurant gives access to an additional set of tables reserved for "regularly returning customer" (box 16).” Also see [0034], noting that “If querying person is found in the centralized database, but no Premium Customer status is recorded, the centralized database checks if the querying person is recorded in the centralized celebrity database (Box 19), if this is the case, this may grant him (at the discretion of the restaurant) VIP status (box 16).” Then, as per [0037], “If Table is available, a reservation will be made (Box 20) and an SMS will be send to confirm the reservation (box 26).” Also see [0042] – [0044], noting that when customers are identified as having a particular status level, it affects the table allocation for that person.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Briem in the seating allocation system and method of Bossert / Kapoor with the motivation to facilitate identifying and keeping track of customers “in order to raise the revenue per average check,” as evidenced by Briem ([0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Mimassi (US 20170278203 A1).

As per claim 15, Bossert / Kapoor disclose the limitations of claim 1. Regarding the following information, Bossert, as stated above, used constraint information to determine seat availability for a request. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Mimassi teaches:

	• wherein the optimisation module, utilising constraint information and current bookings, determines and makes available to the requestor a plurality of booking times and capacities such that booking requests may include selection of specific furniture items, locations of furniture items, seating arrangements or other special requests (See [0029], noting that user’s enter their date and time constraints and are provided with a map of available tables matching their constraints from which to choose a table. Also see Fig. 2 & [0032], noting using constraints data and current availability to provide a choice of suggested tables for user selection.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mimassi in the seating allocation system and method of Bossert / Kapoor with the motivation to provide “a system and method that allows the efficient use of a restaurant's tables through accurate predictive occupancy determination,” as evidenced by Mimassi ([0007]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Mimassi, in view of Kvamme et al. (US 20130090959 A1).

As per claim 16, Bossert / Kapoor / Mimassi disclose the limitations of claim 15. Regarding the following information, Bossert, as stated above, used constraint information to determine seat availability for a request. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• the optimisation module, utilising constraint information and current booking information, determines restrictions or requirements on the booking request, including one or more of the menu, number of courses, time duration, minimum spend, booking fee or other required additional payment ([0023], [0036], [0045], [0059], & [0075] – [0076], using constraints and availability data to determine a booking fee amount.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kvamme in the seating allocation system and method of Bossert / Kapoor / Mimassi with the motivation to “provide additional sources of revenue for restaurants, reduce the likelihood of no shows and provide more certainty for planning purposes,” as evidenced by Kvamme ([0028]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Scholl et al. (US 20150046271 A1), in view of Ford et al. (US 20140244324 A1).

As per claim 18, Bossert / Kapoor disclose the limitations of claim 1. Regarding the following information, Bossert, as stated above, used constraint information to determine seat availability for a request. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Scholl teaches:

	• wherein the optimisation module is arranged to vary the menu and/or courses… available to a booking requestor dependent on the constraint information, to optimise available resources within a restaurant ([0062], “rules for automatically updating the menu database and its data,” determining which menu items are available to users based on amount remaining. The limitation “to optimise available resources within a restaurant” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Scholl in the seating allocation system and method of Bossert / Kapoor with the motivation to improve ordering and scheduling systems, as evidenced by Scholl ([0003]).

To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the optimisation module is arranged to vary time of booking and duration of booking available to a booking requestor dependent on the constraint information ([0069] & [0081] – [0083], varying time of booking (time slots) available based on dates and “existing reservations, shift information, web availability, rate-limiting parameters.” Also see [0095], noting varying available durations made available based on “the requested party size, an estimated turnaround time, and information identifying minimum party sized, maximum party sizes” constraints.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ford in the seating allocation system and method of Bossert / Kapoor / Scholl with the motivation to “enable the restaurant to efficiently allocate tables and seats,” as evidenced by Ford ([0019]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of McCullough at el. (US 20130013350 A1, hereinafter “McCullough 3”).

As per claim 19, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, McCullough 3 teaches:

	• wherein the optimisation module determines the revenue potential for a particular combination of at least two of menu, group size and date/time of a booking, promotion, duration of booking, preferred table or selected table wherein the module dynamically varies the options offered to a booking requestor to provide a sub-set of options from a total number of possible options, to optimise the revenue potential ([0023], determining combinations including available table locations and “number of seats” (i.e., group size) offered which are based on “revenue optimization.” Also [0015] & [0031]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McCullough 3 in the seating allocation system and method of Bossert / Kapoor with the motivation to enable “more efficient use of restaurant inventory,” as evidenced by McCullough 3 ([0023]).

Claim 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Kvamme et al. (US 20130090959 A1).

As per claim 20, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• wherein a demand metric of any particular furniture item, section, subspace, space or venue is associated with at least one of date, service, time, occasion and group size to determine a dynamic price or a change to the allocation of the booking request to optimise the use of the physical space in the venue ([0043] & [0045], adjusting a fee based on demand for a particular date and time.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kvamme in the seating allocation system and method of Bossert / Kapoor with the motivation to “provide additional sources of revenue for restaurants, reduce the likelihood of no shows and provide more certainty for planning purposes,” as evidenced by Kvamme ([0028]).

As per claim 21, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• wherein the requestor is provided with an input interface to allow the requestor to input further information, the further information including at least one of selecting a space within a venue and selecting a menu including the number of courses associated with the menu, and an occasion, wherein the optimisation module utilises the further information as constraint information to further optimise the booking allocation ([0045], using a selected occasion for a booking which dictates a fee amount for the booking. The limitation “to further optimise the booking allocation” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.). Rationale to combine Kvamme persists.

As per claim 22, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• wherein the user interface is arranged, in response to the requestor constraint information, to utilise the constraint information to display additional constraint information to the requestor, wherein the interface allows the requestor to accept the additional constraint information or alter the request ([0071] & [0075] – [0077], using a specified date and time constrain entered by the requesting user to display available times around the requested time and required associated booking fees that the requestor can accept.). Rationale to combine Kvamme persists.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Kvamme et al. (US 20130090959 A1), in view of Burks et al. (US 20160244311 A1).

As per claim 23, Bossert / Kapoor / Kvamme disclose the limitations of claim 22. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• wherein the database includes menu constraint information regarding menus and/or courses available, the menu constraint information being derived by the system dependent on the time period, group size and other constraint information provided by the requestor ([0063], storing available menu items at the time period of a reservation associated with a party size of guests and seating.). Rationale to combine Kvamme persists.

To the extent to which Bossert does not appear to explicitly disclose the following limitation, Burks teaches:

• whereby the computing system provides a choice to the requestor to accept the additional restraint information or to alter the request dependent on the menu constraint information ([0180] – [0183], presenting an option for requestor to accept additional availability restraint information regarding an available item.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Burks in the seating allocation system and method of Bossert / Kapoor / Kvamme with the motivation to account “for issues such as revolving or changing menus, price disparity between venues, user edits to orders after submission and other complexities common in real-world, large scale operations,” as evidenced by Burks ([0015]).

Claim 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of McCullough at el. (US 20110246247 A1, hereinafter “McCullough 2”).

As per claim 25, Bossert / Kapoor disclose the limitations of claim 24. To the extent to which Bossert does not appear to explicitly disclose the following limitation, McCullough 2 teaches:

	• wherein the optimisation module is arranged to provide information to the dynamic display module to add or remove representations of furniture items from the example venue layout to update the two dimensional image (Fig. 4 & [0026], layout is edited to include added or deleted tables. Also see Fig. 8 & [0031], adding or removing tables from layout interface.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of McCullough 2 in the seating allocation system and method of Bossert / Kapoor/ McCullough / Ford with the motivation to enable “more efficient use of restaurant inventory,” as evidenced by McCullough 2 ([0023]).

As per claim 26, Bossert / Kapoor / McCullough 2 disclose the limitations of claim 25. To the extent to which Bossert does not appear to explicitly disclose the following limitation, McCullough 2 teaches:

	• wherein the dynamic display module updates the two-dimensional image in real time in response to one of a change in the date/time of display of the image and the addition of a booking ([0023], updating a “configuration viewer” interface “upon receipt of a new reservation”.). Rationale to combine McCullough 2 persists.

Claim 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor McCullough 2, in view of Segal et al. (US 20150039357 A1).

As per claim 27, Bossert / Kapoor / McCullough 2 disclose the limitations of claim 26. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Segal teaches:

	• the dynamic display module being further arranged to dynamically display the furniture items reallocations over a period of time (Fig. 8 & [0107], changing a time from one period to another “may dynamically update interactive floor plan 802”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Segal in the seating allocation system and method of Bossert / Kapoor / McCullough 2 with the motivation to “allow users to digitally manage capacity of any physical space for the purposes of space planning,” as evidenced by Segal ([0049]).

As per claim 28, Bossert / Kapoor / McCullough 2 / Segal disclose the limitations of claim 27. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Segal teaches:

	• wherein the dynamic display module includes a user accessible control, the control being arranged to be manually controllable by a requestor (Fig. 8 & [0107], allowing a reserving “user” a control to change a time from one period to another “may dynamically update interactive floor plan 802,” to book “a resource they want to reserve.”). Rationale to combine Segal persists.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Ford, in view of Scholl et al. (US 20150046271 A1).

As per claim 29, Bossert / Kapoor / Ford disclose the limitations of claim 6. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Scholl teaches:

	• wherein the interface is integrated in a Point Of Sale (POS) system ([0042] & [0045] – [0046], a graphical interface of a POS system at a merchant.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Scholl in the seating allocation system and method of Bossert / Kapoor / Ford with the motivation to improve ordering and scheduling systems, as evidenced by Scholl ([0003]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Scholl et al. (US 20150046271 A1).

As per claim 30, Bossert / Kapoor disclose the limitations of claim 1. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Scholl teaches:

	• an ancillary services module, arranged to communicate with at least one external server, to automate the fulfillment of requests for ancillary products selected by the booking requestor ([0129], merchant device communicates with a third party server that provides “management of the menu database (e.g., menu database 1902) as an online service to a merchant device.”). Rationale to combine Scholl persists.

Claims 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Boies et al. (US 20020082878 A1).

As per claim 32, Bossert / Kapoor disclose the limitations of claim 31. Regarding the following limitation,

	•  at a prescribed time, fixing the total number of furniture items that are capable of being allocated, whereby no additional furniture items may be added or removed from the total number of furniture items available for allocation,

Bossert, in [0033], [0059], [0072], discloses that “both table assignments and the table configuration may “float” or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request.”

To the extent to which Bossert does not appear to explicitly disclose wherein the final seat layout is reached at a prescribed time, Boies, in Abstract & [0019] - [0020] & [0047] teaches wherein seating arrangements may be shifted and reassigned until a predetermined time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Boies in the seating allocation system and method of Bossert / Kapoor with the motivation to allow for greater flexibility and increased customer service, as evidenced by Boies ([0053]).

As per claim 33, Bossert / Kapoor disclose the limitations of claim 31. Regarding the following limitation,

	•  at a prescribed time, the further step of retaining at least one or more of the allocated bookings in their allocation locations during the allocation process,

Bossert, in [0033], [0059], [0072], discloses that “both table assignments and the table configuration may “float” or remain flexible” until the system may determines a final table layout and assign a specific table to each accepted reservation request.

To the extent to which Bossert does not appear to explicitly disclose retaining at least one or more of the allocated bookings in their allocation locations at a prescribed time, Boies, in Abstract & [0019] - [0020] & [0047] teaches wherein seating arrangements may be changed until a predetermined time at which the seating layout is retained in the allocated locations. Rationale to combine Boies persists.

As per claim 34, Bossert / Kapoor disclose the limitations of claim 31. Regarding the following limitation,

	•  at a prescribed time, includes the further step of selecting furniture items to be allocated from a subset of allocable furniture items,

Bossert, in [0033], [0059], [0072], discloses that “both table assignments and the table configuration may “float” or remain flexible” until the system may determines a final table layout and assigns specific tables to each accepted reservation request.

To the extent to which Bossert does not appear to explicitly disclose selecting particular to be allocated tables at a prescribed time, Boies, in Abstract & [0019] - [0020] & [0047] teaches wherein seating arrangements may be changed until a predetermined time at which the seats having temporary assignments are selected to be permanent allocations. Rationale to combine Boies persists.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of Ford et al. (US 20140244324 A1).

As per claim 34, Bossert / Kapoor disclose the limitations of claim 31. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Ford teaches:

	• wherein the database includes sub-space constraint information regarding sub- spaces within each one or more of the spaces ([0134] – [0136], noting “rules specific to each of the seating areas and seating concepts. For example, each seating concept may be associated with different requirements for cancellation, different credit card requirements to establish a reservation, and different requirements for minimum party size,” as well as constraints for different floors and outdoor seating areas.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ford in the seating allocation system and method of Bossert / Kapoor with the motivation to “enable the restaurant to efficiently allocate tables and seats,” as evidenced by Ford ([0019]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of Koren (US 20160253602 A1).

As per claim 35, Bossert / Kapoor disclose the limitations of claim 31. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Koren teaches:

	• whereby the allocation process, on not being capable of allocating a booking request, determines alternate booking times that permit the allocation of an alternate booking request that satisfies the requirements and requests of the requestor other than the time of the booking, and offers the alternate booking to the requestor to accept or reject ([0044] & [0049], offering alternate reservation slots that match the request parameters, and allowing the user to select “acceptance or rejection” of the options.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Koren in the seating allocation system and method of Bossert / Kapoor with the motivation to retain the customer when their first reservation options are not available.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of Koren (US 20160253602 A1), in view of McCullough at el. (US 20110246247 A1, hereinafter “McCullough 2”).

As per claim 36, Bossert / Kapoor disclose the limitations of claim 31. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Koren teaches:

	• whereby the allocation process, on not being capable of allocating a booking request, determines whether an alternate booking time… is available and if so, offers to the requestor the option to accept or reject the alternative booking time ([0044] & [0049], offering alternate reservation slots that match the request parameters, and allowing the user to select “acceptance or rejection” of the options.). Rationale to combine Koren persists.

To the extent to which neither Bossert nor Koren appear to explicitly disclose wherein the alternate booking time is “with a reduced booking duration time,” McCullough 2, in Fig. 5 & 27, teaches that certain booking durations are shorter than other slots. For example, as per Fig. 5, the “Amalfi” seating duration is shorter that “Mr. Z” duration. Rationale to combine McCullough 2 persists.

Claims 37 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Koren, in view of Mehta (US 20130332208 A1).

As per claim 37, Bossert / Kapoor / Koren disclose the limitations of claim 35. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Mehta teaches:

	• the further step of allocating the booking requests not being capable of being allocated to a waitlist (Fig. 3 & [0042], customers requesting a currently unavailable resource (e.g., a table) are allocated to a waitlist.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mehta in the seating allocation system and method of Bossert / Kapoor / Koren with the motivation to provide “for improving the restaurant order and reservation processes,” as evidenced by Mehta.

As per claim 38, Bossert / Kapoor / Koren / Mehta disclose the limitations of claim 37. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Mehta teaches:

	• wherein the other requests for a booking include the non-successful booking requests on the waitlist (Fig. 3 & [0042], customers requesting a currently unavailable resource (e.g., a table) are allocated to a waitlist comprising multiple other requesting users.). Rationale to combine Mehta persists.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Koren, in view of Hoene et al. (US 20040181438 A1).

As per claim 39, Bossert / Kapoor / Koren disclose the limitations of claim 35. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Hoene teaches:

	• the further step of offering an incentive to the booking requestor to increase the probability of the requestor accepting the alternate request ([0039] – [0040], “the alternative seating arrangement may also include an incentive to the user.” The limitation “to increase the probability of the requestor accepting the alternate request” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hoene in the seating allocation system and method of Bossert / Kapoor / Koren with the motivation “to minimize the number of unsold seats,” as evidenced by Hoene ([0003]).


Claims 40 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor in view of Hendrickson et al. (US 20080270230 A1), in view of Greenberg et al. (US 20160117611 A1).

As per claim 40, Bossert / Kapoor disclose the limitations of claim 31. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Hendrickson teaches:

	• whereby a booking requestor is capable of interacting with a device physically located at the venue ([0011] & [0039], “where the service provider is a restaurant, walk up customers may also be accommodated by the on-site kiosk”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hendrickson in the seating allocation system and method of Bossert / Kapoor with the motivation to improve “customer service by minimizing customer wait time while also improving accuracy of service requests,” as evidenced by Hendrickson ([0006]).

To the extent to which neither Bossert nor Hendrickson appear to explicitly disclose wherein:

	• the device including an interface for displaying and directing the requestor to an allocated table on a dynamic floor plan, Greenberg, in [0483], teaches that “a seating map of the venue is displayed, along with a notice flagging the reserved seat.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Greenberg in the seating allocation system and method of Bossert / Kapoor / Hendrickson with the motivation to enable the user to “quickly find his seat”, as evidenced by Greenberg ([0483]).

As per claim 41, Bossert / Kapoor disclose the limitations of claim 31. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Hendrickson teaches:

	• whereby a booking requestor is capable of interacting with one of a device physically located at the venue or a device under the control of the booking requestor, the device including an interface for allowing the booking requestor to interact with the booking software to request a booking ([0011] & [0039], “where the service provider is a restaurant, walk up customers may also be accommodated by the on-site kiosk” wherein a reservation request is made and the user enters their party size.). Rationale to combine Hendrickson persists.

To the extent to which neither Bossert nor Hendrickson appear to explicitly disclose:

	• displaying and directing the requestor to the allocated table, Greenberg, in [0483], teaches that “a seating map of the venue is displayed, along with a notice flagging the reserved seat.”). Rationale to combine Greenberg persists.

As per claim 42, Bossert / Kapoor / Hendrickson / Greenberg disclose the limitations of claim 40. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Hendrickson teaches:

	• wherein the device physically located at the venue is a kiosk incorporating an electronic interface in communication with the booking software ([0011] & [0039], “where the service provider is a restaurant, walk up customers may also be accommodated by the on-site kiosk” wherein a reservation request is made and the user enters their party size. As per [0044] & [0073], “The kiosk 300 is programmed with source code that implements the functionality” of making reservation requests.). Rationale to combine Hendrickson persists.

Claims 44 – 45 & 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor, in view of Renfroe (US 20150073925 A1), in view of Kvamme et al. (US 20130090959 A1).

As per claim 44, Bossert / Kapoor disclose the limitations of claim 1. Bossert further discloses:

	• a computing system for allocating one or more booking requests for the provision of a service in a venue, the service including the allocation of a space within the venue and the provision of one or more products in accordance with claim 1, the system comprising: a processor arranged to execute a booking allocation software module ([0036] & [0039] – [0040], computing system with processor to implement the request allocation process as in [0047], [0033], determining “a final table layout and assign a specific table to each accepted reservation request” which provides an optimized seating configuration yielding a “greater utilization of limited restaurant table capacity and, in turn, greater revenue without greater fixed costs.” Also see [0047] – [0048], [0050] – [0051], [0058] – [0059], [0061], which describes a process for determining a seating layout and using yield management optimization to assign particular requests to locations within the layout. Also see Fig. 8 & [0078], noting that reservation requests are assigned to the determined floor plan configurations. Also see [0084], noting that the seating layout is optimized to maximize seat utilization and revenue. As per [0034] & [0050], the reservations are associated with the provision of meal products.).

To the extent to which Bossert does not appear to explicitly disclose the following limitation, Renfroe teaches wherein:

	• the module being in communication with a product database including product information relevant to a plurality of products, the product information for each one of the plurality of products being associated with a product capacity value ([0035], [0044], [0050], [0062], [0076], & [0130], the system is integrated with a menu item availability database with information on a “stocked inventory amount” of each item.);

	• the allocation module being arranged to request product constraint information related to one or more constraints provided by a booking requestor and retrieve associated product capacity values from the database, and utilise the product capacity values and product constraint information to determine product availability ([0055], [0092], & [0130], and Fig. 5 & [0135] – [0136] & [0140], retrieving product availability and ability to fulfill customer orders.);

	• and a user interface arranged to interact with the requestor and provide additional product information… to the requestor ([0137] – [0138], determining alternate product availability constrain information and providing it to the customer.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Renfroe in the seating allocation system and method of Bossert / Kapoor with the motivation to “allow for the inventory management feature to be performed across a plurality of establishments, which may provide for benefits in the form of savings based on bulk ordering, {and} cost reduction based on improved delivery efficiencies”, as evidenced by Renfroe ([0128]).

To the extent to which Bossert does not appear to explicitly disclose the following limitation, Kvamme teaches:

	• a user interface arranged to interact with the requestor and provide… additional constraints to the requestor, wherein the requestor may one of agree to the additional constraints and request allocation of the booking on the basis of acceptance of the one or more additional constraints or reject the constraints and not be allocated ([0071] & [0075] – [0077], using a specified date and time constrain entered by the requesting user to display available times around the requested time and required associated booking fees that the requestor can accept.). Rationale to combine Kvamme persists.

As per claim 45, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 44. Bossert further discloses:

	• wherein the module determines table availability using an iterative allocation process (See [0055], [0057] – [0062] & [0065] – [0067], noting that the request allocation system uses “iterations” in which “multi-pass” steps are implemented to either accept and allocate the reservation requests.).

As per claim 50, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 45. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Renfroe teaches:

	• wherein a product is one or more of the number of courses associated with a menu, a food item, a beverage item or a combination thereof ([0105], the product is a beverage item). Rationale to combine Renfroe persists.

Claims 46 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Renfroe / Kvamme, in view of Olewicz et al. (US 6973437 B1).

As per claim 46, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 45. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Olewicz teaches:

	• wherein the module utilises qualified product information to determine table availability using the classification of tables into categories (C 4, L 4 – 9, using product information data such as food type being cooked to determine “accurate seating availability.” As per C 11, L 55 – 64, the table availability determination groups tables into status categories such as “being cleaned, ready for seating, or reserved.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Olewicz in the seating allocation system and method of Bossert / Kapoor with the motivation to improve customer satisfaction, as evidenced by Olewicz (C 2, L 52 – 56).

As per claim 47, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 45. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Olewicz teaches:

	• wherein the module utilises the qualified product information to determine table availability within a space comprising one or more spaces (C 4, L 4 – 9, using product information data such as food type being cooked to determine “accurate seating availability.” As per Fig. 1 & C 5, L 20 – 27, noting that the restaurant availability is determined for a restaurant space having a “bar area B” space and “table T” space.). Rationale to combine Olewicz persists.

As per claim 48, Bossert / Kapoor / Renfroe / Kvamme / Olewicz disclose the limitations of claim 45. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Olewicz teaches:

	• wherein the module utilises the qualified product information to determine the table availability to effect an optimised condition (C 4, L 4 – 9, using product information data such as food type being cooked to determine “accurate seating availability.” The limitation “to optimise the allocation of requests within each sub-space” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.). Rationale to combine Olewicz persists.

As per claim 49, Bossert / Kapoor / Renfroe / Kvamme / Olewicz disclose the limitations of claim 45. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Renfroe teaches:

	• wherein, if the product request is not confirmed then the booking requestor is provided with at least one alternative determined utilising the constraint information ([0103] – [0107], using drink request data to determine an alternative related beverage when the original beverage request cannot be confirmed.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Renfroe in the seating allocation system and method of Bossert / Kapoor / Renfroe / Kvamme / Olewicz with the motivation to provide an “appropriate substitution”, as evidenced by Renfroe ([0104]).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Renfroe / Kvamme, in view of Mehta (US 20130332208 A1).

As per claim 51, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 44. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Mehta teaches:

	• wherein product attributes include a: a. date ([0052], consumption time attribute for an item is “the time/date”); b. service ([0052], consumption time attribute for an item is meal type being served); c. booking time ([0052], consumption time attribute for an item is “the time/date”); d. number of guests ([0052], consumption time attribute for an item is “the party size”); e. duration time ([0052], “an estimated period of time it takes for a customer to consume a given item”); 

• f. and also include at least one of a: g. specific day of the week ([0052], consumption time attribute for an item is “the time/date”); h. specific group size ([0052], consumption time attribute for an item is “party size”); i. specific occasion; j. specific duration for a menu and/or courses ([0052], “an estimated period of time it takes for a customer to consume a given item”); k. extended or reduced duration; l. specific table; m. specific table attributes; n. specific location attributes; o. specific menu attributes; p. specific customer requirements; q. specific price attributes; and r. specific service attributes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mehta in the seating allocation system and method of Bossert / Kapoor / Renfroe / Kvamme with the motivation to provide “improved techniques for processing restaurant orders and reservations,” as evidenced by Mehta ([0005]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Bossert / Kapoor / Renfroe / Kvamme, in view of Metcalf (US 20090048878 A1), in view of Fang et al. (US 20150278926 A1).

As per claim 53, Bossert / Kapoor / Renfroe / Kvamme disclose the limitations of claim 44. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Metcalf teaches:

	• wherein the product information includes constraint information regarding third party items including: a. flowers ([0005] & [0018], specifying a flower quantity from a “separate online florist's website.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Metcalf in the seating allocation system and method of Bossert / Kapoor / Renfroe / Kvamme with the motivation to “achieve a dual-commerce system and method between a large-scale network and one or more physical venues offering merchandise, services and/or activities”, as evidenced by Metcalf ([0005]).

Regarding the following limitations, Bossert does not disclose, however Metcalf, as stated above, teaches that items can be ordered from third party websites. To the extent to which Bossert does not appear to explicitly disclose the following limitation, Fang teaches:

	• wherein the product information includes constraint information regarding third party items including: b. entertainment ([0031] & [0114], users specify entertainment requests.); c. changes to order of service ([0020] & [0075], specifying order modification options.); and d. additional complementary products (Fig. 15 & [0020], user specifies complementary product constrain information such as food toppings for an order.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fang in the seating allocation system and method of Bossert / Kapoor / Renfroe / Kvamme / Metcalf with the motivation to yield “better customer experiences and efficiencies”, as evidenced by Fang ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628